Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Selectica Announces Earnings for Second Quarter Fiscal 2012 Year-over-year quarterly revenues up 13% SAN MATEO, Calif., October 27, 2011 – Selectica, Inc. (NASDAQ: SLTC), provider of sales configuration and contract lifecycle management (CLM) solutions, today announced unaudited financial results for its second quarter ended September 30, 2011. In FY Q2 2012, the company: - Increased year-over-year quarterly revenues by 13% - Continued to reduce general and administrative (G&A) expenses, cutting them by more than 40% in the two years since Q2 FY 2010 - Entered into a comprehensive settlement agreement with Versata Enterprises to close out all prior claims between the companies and restrict future claims “Again last quarter we saw the majority of new customers choose software-as-a-service (SaaS) solutions,” said Jason Stern, President and CEO of Selectica. “Revenues increased over the previous year, and while we continued to focus on strategic long-term investments, the combination of that approach and the predominance of new SaaS business generated the expected quarterly loss. Gross margins were also down from the prior quarter, primarily due to the mix of direct vs. indirect sales, the mix of perpetual vs. subscription licenses, and a significant increase in demand for services, which led us to make greater use of our delivery partners. It’s worth noting, though, that this deep stable of well-trained partners is a great example of exactly the kind of assets we’re developing through our long-term investment strategy.” Revenue for the second quarter of fiscal 2012 was $3.5 million, compared to $3.8 million for the first quarter of fiscal 2012, and $3.1 million for the second quarter of fiscal 2011. Revenue split was 15% license and subscription revenue, 46% maintenance and support revenue, and 39% professional services and other revenue. Net loss for the second quarter of fiscal 2012 was $2.1 million, or $(0.74) per share, compared to a net loss of $0.6 million, or $(0.21) per share, in the first quarter of fiscal 2012 and a net loss of $0.6 million, or $(0.22) per share, in the second quarter of fiscal 2011. For the second quarter of fiscal 2012, non-GAAP net loss, which excludes charges related to the Versata settlement, was $1.1 million or $(0.39) per share. Cash, cash equivalents, and short-term investments at the end of the second quarter of fiscal 2012 were $14.6 million, compared with $16.8 million at the end of first quarter of fiscal 2012, and $16.7 million at the end of second quarter of fiscal 2011. The decrease in cash was primarily due to differences in value between the Versata note that was retired and borrowings against new lines of credit. PRESS RELEASE About Selectica, Inc. Selectica (NASDAQ: SLTC) provides Global 2000 companies with applications for sales configuration, pricing, quoting, and contract lifecycle management, including modules for mobile devices, employee self-service, and Salesforce.com. With over 100,000 users and over one million new contracts processed annually, Selectica is changing the way companies do business. Selectica customers represent leaders in technology, healthcare, government contracting, and telecommunications, including Bell Canada, Cisco, Covad Communications, Fujitsu, CA Technologies, ManTech, and Qwest Communications. For more information, visit www.selectica.com. Forward Looking Statements Certain statements in this release and elsewhere by Selectica are forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform Act of 1995. Such statements may include, without limitation, statements about business outlook, assessment of market conditions, anticipated financial and operating results, strategies, future plans, contingencies and contemplated transactions of the Company. Such forward-looking statements are not guarantees of future performance and are subject to known and unknown risks, uncertainties and other factors which may cause or contribute to actual results of Company operations, or the performance or achievements of the Company or industry results, to differ materially from those expressed, or implied by the forward-looking statements. In addition to any such risks, uncertainties and other factors discussed elsewhere herein, risks, uncertainties and other factors that could cause or contribute to actual results differing materially from those expressed or implied for the forward-looking statements include, but are not limited to the on-going global recession; fluctuations in demand for Selectica's products and services; government policies and regulations, including, but not limited to those affecting the Company's industry; and risks related to the Company's past stock granting policies and related restatement of financial statements. Selectica undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Additional risk factors concerning the Company can be found in the Company's most recent Form 10-K, filed by the Company with the Securities and Exchange Commission. Investor Contact: Todd Spartz (650) 532-1540 ir@selectica.com PR Contact: Jordan McMahon (650) 532-1520 pr@selectica.com 2 SELECTICA, INC. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended September 30, September 30, September 30, September 30, Revenues: License $
